Citation Nr: 0711991	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for left ulnar nerve entrapment.

2.  Entitlement to an initial rating higher than 20 percent 
for soft tissue calcification, exostosis, and degenerative 
joint disease (DJD) of the left elbow from June 9, 1999, to 
May 13, 2003, and a rating higher than 30 percent from May 
14, 2003, onward.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1961 to January 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
May and August 2002 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In the May 2002 decision, the RO granted 
service connection for soft tissue calcification and 
exostosis of the left elbow and assigned an initial 10 
percent rating retroactively effective from June 9, 1999.  
In the August 2002 decision, the RO granted service 
connection for left ulnar entrapment and assigned an initial 
20 percent rating.  The veteran appealed requesting higher 
initial ratings for these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial ratings, VA must consider whether he is entitled 
to "staged" ratings to compensate him for times since the 
effective date of his awards when his disabilities may have 
been more severe than at others).

In an even more recent February 2003 decision, the RO granted 
a higher 20 percent rating for the soft tissue calcification 
and exostosis in the veteran's left elbow (adding, as well, 
severe degenerative change) with the same retroactive 
effective date of June 9, 1999, as his prior rating.  In a 
decision later that year, in November 2003, the RO granted an 
even higher 30 percent rating for this disability, but only 
effective as of May 14, 2003.  The veteran has since 
continued to appeal, requesting even higher initial ratings.  
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he 
specifically indicates otherwise).




FINDINGS OF FACT

1.  X-rays confirm the veteran has post-traumatic arthritis 
in his left elbow with loose bodies and calcification; at 
worst from June 1999 to May 2003, the range of motion in left 
elbow was limited to 25 degrees of extension and 110 degrees 
of flexion with additional functional limitation due to pain 
and weakness; at worst since May 2003, the range of motion in 
the left elbow has been limited to 30 degrees of extension 
and 110 degrees of flexion.

2.  The left ulnar nerve entrapment has resulted in loss of 
sensation in the fifth finger on the veteran's left hand and 
an inability to distinguish dull versus sharp sensation 
distally from his left elbow.

3.  The veteran also has atrophied muscles in his hands, but 
it is symmetrical (so not just limited to his left hand) and 
has been attributed to his diabetes mellitus, which is not a 
service-connected condition, rather than to his ulnar nerve 
impairment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for soft tissue calcification, exostosis, and 
DJD of the left elbow from June 9, 1999 to May 13, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5206, and 5207 (2006).

2.  The criteria also are not met for a rating higher than 30 
percent for this disability from May 14, 2003, onward.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 
5206, and 5207.

3.  The criteria are not met, either, for an initial rating 
higher than 20 percent for the left ulnar nerve entrapment.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.124a, DC 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in May 2003 and 
September 2006.  These letters provided him with notice of 
the evidence necessary to support his claims that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The September 2006 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to these claims.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.



In a precedent decision issued during the pendency of this 
appeal, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court indicated that "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held that when a claim has 
been proven, the purpose of section 5103(a) has been 
satisfied and notice under its provision is no longer 
applicable.  Regardless, in March and September 2006 letters, 
the RO provided the veteran with the requisite notice 
pertaining to the downstream disability rating and effective 
date elements for these claims.  So these letters also 
satisfied the notice requirements as outlined by the Court in 
Dingess.  See, too, Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  Here, the VCAA notice 
concerning the veteran's claims for higher initial disability 
ratings was sent in May 2003 and September 2006 - after the 
RO's initial adjudication of his claims in May and August 
2002.  But in cases such as this, where a veteran appeals the 
initial ratings assigned for his disabilities, just after 
establishing service connection for them (i.e., "downstream 
issues"), it is impossible for VA to comply with the timing 
requirements specified in Pelegrini II.  To do so would 
require VA to anticipate the issues the veteran will appeal, 
if any.  So the Court has clarified that where the VCAA 
notice was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See again Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

Here, the May 2003 and September 2006 VCAA notices provided 
the veteran with ample opportunity to respond before the 
November 2006 SSOC, wherein the RO readjudicated his claims 
based on the additional evidence that had been obtained since 
the initial rating decisions in question and SOC.  He did not 
respond to the letters and has not otherwise indicated he has 
any additional information or evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24 and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in March and May 2002, November 2003, and July 
2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since the effective date 
of his award when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Also, when determining the severity of musculoskeletal 
disabilities, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

X-ray evidence indicates the veteran has post-traumatic 
arthritis (i.e., DJD) in his left elbow.  Post-traumatic 
arthritis is evaluated under DC 5010, which, in turn, 
is evaluated using the criteria for degenerative arthritis 
under DC 5003.  See 38 C.F.R. § 4.71a.  Under DC 5003, 
degenerative or osteoarthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under DC 5206, for the non-dominant (i.e., minor) forearm, 
flexion limited to 45 degrees warrants a 40 percent rating; 
55 degrees - 30 percent; 70 degrees - 20 percent; 90 degrees 
- 20 percent; 100 degrees - 10 percent; and 110 degrees - 0 
percent.  See 38 C.F.R. § 4.71a, DC 5206.  

Under DC 5207, for the minor forearm, extension limited to 
110 degrees warrants a 40 percent rating; 100 degrees - 30 
percent; 90 degrees - 20 percent; 75 degrees - 20 percent; 60 
degrees - 10 percent; and 45 degrees - 10 percent.  See 38 
C.F.R. 
§ 4.71a, DC 5207.

The evidence also indicates the veteran has left ulnar nerve 
entrapment, also referred to as ulnar neuropathy.  This 
disability has been evaluated using the criteria for 
paralysis of the ulnar nerve under DC 8516.  See 38 C.F.R. § 
4.124a.  Under DC 8516, complete paralysis of the minor 
extremity warrants a 50 percent rating.  Incomplete paralysis 
warrants a 30 percent rating if it is severe, 20 percent 
if it is moderate, and 10 percent if it is mild.  38 C.F.R. § 
4.124a, DC 8516.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he tripped and fell in January 
1965 and injured his left arm.  On physical examination, his 
left elbow appeared dislocated.  An X-ray revealed a chip 
fracture of the medial epicondyle.  

The veteran underwent surgery in August 1988 and again in 
February 1995 to remove loose bodies in his left elbow.  A 
February 1997 VAOPT record indicates he had good flexion and 
nearly full extension of his left elbow.  In March 1999, he 
complained of increased pain since the surgery in February 
1995.  A March 1999 X-ray indicates he had post-traumatic 
degenerative changes in his left elbow resulting in a "minor 
abnormality."  

In June 1999, the veteran filed a claim for service 
connection for a left elbow disability.  As mentioned, his 
claim was granted and he received separate ratings for the 
DJD and ulnar nerve entrapment.  Separate ratings are 
appropriate when there are distinct manifestations resulting 
from the same injury and none of the symptomatology is 
duplicative or overlapping.  See 38 C.F.R. § 4.14, 
VA's anti-pyramiding regulation, indicating the evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes is to be avoided); but see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(separate ratings are available for symptomatology that is 
not duplicative or overlapping in its manifestations).  These 
initial ratings are currently at issue on appeal.

The report of a March 2002 VA examination for the joints 
indicates the veteran's left elbow was limited from 10 
degrees of extension to 120 degrees of flexion.  Normal range 
of motion for the elbow is from 0 degrees of extension to 145 
degrees of flexion.  See 38 C.F.R. § 4.71a, Plate I.  X-rays 
showed multi-nodular exostosis (bony overgrowths) and loose 
chips with degenerative changes.  The examiner said the joint 
itself was not very bad, but that the rest of the elbow was 
quite deformed with calcifications preventing straightening 
of the elbow (i.e., full extension).

The report of a May 2002 VA examination for peripheral nerves 
indicates deep tendon reflexes were absent; there was atrophy 
of the first dorsal interosseus of the left hand and weakness 
of the left abductor digiti minimi.  The veteran had loss of 
pinprick sensation in the fifth digit of his left hand.  The 
diagnoses were diabetic peripheral neuropathy and ulnar nerve 
compression at the left elbow.  His diabetes mellitus is not 
service connected.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (requiring that VA be able to 
distinguish symptoms attributable to service-connected 
conditions from those that are not).

A March 2002 VAOPT record indicates the veteran's left elbow 
was limited from 25 degrees of extension to 115 degrees of 
flexion.  Supination was to 90 degrees, and pronation was to 
80 degrees.  Normal supination is to 85 degrees and normal 
pronation is to 80 degrees.  See 38 C.F.R. § 4.71a, Plate I.  
There was some left ulnar weakness, but the examiner noted 
that if ulnar atrophy was present, it appeared to be 
symmetric.  In November 2002, range of motion was limited 
from 30 degrees of extension to 110 degrees of flexion.  
Supination and pronation were both to 80 degrees.  The doctor 
stated that looking at the left elbow posteriorly, it was 
grossly deformed with severe degenerative changes.



The report of a November 2003 VA examination for the joints 
indicates the range of motion of the veteran's left elbow was 
from 30 degrees of extension to 110 degrees of flexion.  
Supination was to 85 degrees, and pronation was to 80 
degrees.  Deep tendon reflexes of the upper extremities were 
2+ bilaterally.  He was unable to identify light touch to the 
fifth digit of his left hand.  He was able to identify light 
touch to other aspects of his left hand and wrist, but was 
unable to identify sharp versus dull sensation to his entire 
left extremity distally to the elbow.  While holding five 
pound weights, he could perform 20/20 arm curls with the 
right arm, but could only perform 4/20 with the left arm 
because of pain and weakness.  
X-rays showed multiple bone chips, bony deformity of the 
elbow and sclerosis of the olecranon.  

The report of a July 2006 VA examination for the peripheral 
nerves indicates there was severe atrophy of the left first 
dorsal interosseus muscle and weakness.  There was decreased 
sensation to pinprick, light touch, and vibration over the 
last 11/2 digits of the left hand.  The examiner's diagnosis 
was moderately-severe left ulnar neuropathy.

The report of a July 2006 VA examination for the joints also 
indicates there was atrophy of the first dorsal interosseus, 
but the examiner noted it was bilateral and therefore more 
consistent with diabetes (diabetic peripheral neuropathy) 
rather than ulnar nerve impairment.  Range of motion of the 
veteran's left elbow was from 30 degrees of extension to 120 
degrees of flexion.  Supination was to 80 degrees, and 
pronation was to 60 degrees.  There was a lack of endurance 
and strength with repeated testing.  He could easily do 10/10 
arm curls with 5 pound weights with his right arm and 
indicated he could keep going.  With his left arm he could do 
10/10 arm curls, but said his arm was beginning to bother him 
and he could do no more than 10.  Tinel's sign for the ulnar 
nerve was only mildly positive.  

The RO has assigned an initial rating of 20 percent for the 
soft tissue calcification, exostosis, and DJD in the 
veteran's left elbow from June 9, 1999 to May 13, 2003.  To 
warrant a higher 30 percent rating prior to May 14, 2003, the 
evidence must indicate that flexion was limited to 55 degrees 
or extension to 100 degrees.

At the very worst from June 9, 1999 to May 13, 2003, the 
veteran's left elbow was limited to 25 degrees of extension 
and 110 degrees of flexion (see the March 2002 VAOPT record).  
For the minor extremity (keeping in mind he is right-handed), 
this is most equivalent to a noncompensable rating under DC 
5206 and DC 5207.  But under DC 5003, when X-ray findings 
show evidence of arthritis, a 10 percent rating is 
appropriate even when a compensable rating is not warranted 
under the range of motion DCs.

As mentioned, the RO initially assigned a 10 percent rating 
for the DJD in the veteran's left elbow.  But in a February 
2003 decision, the RO increased the rating from 10 to 20 
percent effective retroactively from the effective date of 
the award.  The RO reasoned that the overall disability 
picture more nearly approximated the criteria for a 20 
percent rating when taking into account functional loss due 
to pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45.  Indeed, 
the evidence indicates the veteran has severe degenerative 
changes in his left elbow - so severe that on physical 
examination a marked deformity can be seen posteriorly with 
the naked eye.  From a functional standpoint, however, the 
joint was still able to extend at least to 25 degrees and 
flex to 110 degrees.  When factoring additional limitation 
due to pain and weakness, a 20 percent initial rating is 
appropriate.  A higher 30 percent rating, however, is not 
warranted because even when factoring additional limitation 
due to pain and weakness, the left elbow disability does not 
come close to approximating the type of disability that would 
result in flexion limited to 55 degrees or extension limited 
to 100 degrees.

In the November 2003 decision, the RO again increased the 
rating for the DJD in the veteran's left elbow - this time 
from 20 to 30 percent but only effective retroactively as of 
May 14, 2003.  The rational for this increase is unclear, but 
the RO referred to the results of the November 2003 VA 
examination, which had found range of motion limited to 30 
degrees of extension and 110 degrees of flexion.  This is 
only five degrees additional limitation of extension, which 
is still noncompensable under DC 5207.  But aside from that, 
it was reported the veteran also had constant pain, weakness, 
and premature fatigue.  Indeed, he could only perform 4/20 
arm curls with his left arm while being able to easily 
complete 20/20 with his right.  Apparently the RO reasoned 
that the overall disability picture more nearly approximated 
a 30 percent rating when taking into account this additional 
functional limitation due to the pain, weakness, and 
premature fatigability.

To warrant an even higher 40 percent rating, however, the 
disability would have to result in flexion limited to 45 
degrees or extension to 110 degrees.  At the very worst since 
filing this claim, the veteran's left elbow has been able to 
flex to 110 degrees and extend to 30 degrees.  Under DCs 5206 
and 5207, this limitation is still noncompensable.  In sum, 
although he has severe degenerative changes, from a 
functional perspective the left elbow joint has only mild 
limitation of motion. When factoring in additional functional 
impairment due to pain, weakness, and premature fatigue, a 30 
percent rating is more than adequate to compensate him for 
this amount of disability.  A higher 40 percent rating is not 
appropriate because he does not have flexion limited to 45 
degrees and/or extension to 110 degrees.

As noted the veteran's left elbow injury and resulting 
degenerative changes have also caused ulnar nerve impairment.  
He received an initial 20 percent rating under DC 8516.  To 
warrant a higher 30 percent rating, the evidence must 
indicate severe, incomplete paralysis of this nerve.  As a 
point of reference, complete paralysis results in "griffin 
claw" deformity, due to the flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  

The evidence indicates the veteran has had loss of sensation 
in the left fifth finger (little finger) since he filed his 
claim for service connection.  According to the results of 
his most recent July 2006 VA examination for the peripheral 
nerves, he also had loss of sensation in half of the fourth 
finger (ring finger).  While he had sensation in other parts 
of his hands and wrist, he was unable to distinguish between 
dull and sharp touch (see report of the November 2003 VA 
examination).  There has also been evidence of atrophy of the 
first dorsal interosseus, but according to the July 2006 
examiner for the joints, this atrophy is symmetrical (i.e., 
bilateral, meaning affecting both hands - not just the left 
hand) and more characteristic of diabetic peripheral 
neuropathy rather than ulnar entrapment.  Furthermore, the 
July 2006 VA examiner found no weakness in extension of the 
fingers or pinch or grasp of the left hand.  

In sum, the veteran clearly has ulnar nerve impairment 
resulting in some degree of paralysis, but not complete 
paralysis.  So the determinative question is whether he has 
severe incomplete paralysis (to warrant a 30 percent rating) 
or moderate incomplete paralysis (for a 20 percent rating).  
Although there is a loss of sensation of the left little 
finger and half the ring finger and decreased sensation 
distally from the left elbow, the ulnar nerve impairment is 
not so severe as to warrant a 30 percent rating because the 
other fingers of his left hand are unaffected and he has 
retained some measurable function in his hand and wrist as a 
whole.

Moreover, the veteran has not shown that these service-
connected disabilities have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular ratings.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  He also has not shown 
these disabilities have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular scheduler standards.  The vast 
majority of his treatment and evaluation has been on an 
outpatient (as opposed to inpatient) basis.  Consequently, 
the Board does not have to remand this case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The mere fact that the rating for the veteran's left elbow 
disability is divided, 20 percent prior to May 14, 2003, and 
30 percent as of that date onward, is itself a "staged" 
rating of the type contemplated in Fenderson.  And there is 
no medical indication this disability, or the left ulnar 
nerve entrapment, has been more severe than as rated at any 
time since the effective date of his awards.



For these reasons and bases, the claims for higher initial 
ratings for the soft tissue calcification, exostosis, and DJD 
of the left elbow and for the left ulnar nerve entrapment 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for higher initial ratings for the soft tissue 
calcification, exostosis, and DJD of the left elbow and left 
ulnar entrapment are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


